Order entered October 27, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00821-CV

                 IN RE CLYDE JOE PARKER II, Respondent

           Original Proceeding from the 59th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 049314-C

                                       ORDER
                 Before Justices Osborne, Reichek, and Browning

      Based on the Court’s opinion of this date, we DISMISS this original

proceeding for want of jurisdiction.

                                            /s/   AMANDA L. REICHEK
                                                  JUSTICE